Order entered February 12, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00028-CV

                  CYNTHIA PAROSKI D/B/A DFW VIP POOLS, Appellant

                                                  V.

                          STAVICK2 INC. D/B/A TROPIX, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-00206-2011

                                              ORDER
       We DENY as premature appellant’s February 6, 2013 motion for an extension of time to

file a brief. Appellant’s brief will be due within thirty days after the later of: (1) the date the

clerk’s record is filed; or (2) the date the reporter’s record is filed. See TEX. R. APP. P.38.6(a).


                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE